Case 1:20-cv-00156-TH-KFG Document 9 Filed 10/27/20 Page 1 of 1 PageID #: 45



                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                    BEAUMONT DIVISION

JONATHAN JONES                                   §

VS.                                              §                CIVIL ACTION NO. 1:20cv156

JOE BERRETH                                      §

                     ORDER ADOPTING THE MAGISTRATE JUDGE’S
                         REPORT AND RECOMMENDATION

       Plaintiff Jonathan Jones, proceeding pro se, brought this civil rights lawsuit. The Court
referred this matter to the Honorable Keith F. Giblin, United States Magistrate Judge. The

Magistrate Judge has submitted a Report and Recommendation of United States Magistrate Judge.

The Magistrate Judge recommends that the lawsuit be dismissed without prejudice pursuant to

Federal Rule of Civil Procedure 41(b).

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings. Proper notice was given to plaintiff at his

last known address. See FED. R. CIV. P. 5(B)(2)(C). The copy of the Report and Recommendation

sent to plaintiff was returned with a notation indicating plaintiff has been released. Plaintiff has

failed to provide the Court with a new address, in contravention of Local Rule CV-11(d). No

objections were filed to the Report and Recommendation.

                                             ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ADOPTED as the opinion of the Court. A final judgment

shall be entered in accordance with the recommendation of the Magistrate Judge.

       SIGNED this the 27 day of October, 2020.




                                      ____________________________
                                      Thad Heartfield
                                      United States District Judge
